 1   Steven G. Rosales
     Attorney at Law: 222224
 2   Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel.: (562)868-5886
 4   Fax: (562)868-5491
     E-mail _steven.rosales@rohlfinglaw.com
 5
     Attorneys for Plaintiff BENJAMIN PARSONS
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                         EASTERN DISTRICT OF CALIFORNIA
 9
10
     BENJAMIN PARSONS,                        ) Case No.: 1:18-CV-00892 JDP
11                                            )
                  Plaintiff,                  ) STIPULATION TO EXTEND
12                                            ) BRIEFING SCHEDULE
           vs.                                )
13                                            )
     NANCY A. BERRYHILL, Acting               )
14                                            )
     Commissioner of Social Security,         )
15                                            )
                  Defendant                   )
16                                            )
17
           TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE
18
     JUDGE OF THE DISTRICT COURT:
19
           Plaintiff Benjamin Parsons (“Plaintiff”) and defendant Nancy A. Berryhill,
20
     Acting Commissioner of Social Security (“Defendant”), through their undersigned
21
     counsel of record, hereby stipulate, subject to the approval of the Court, to extend
22
     the time for Plaintiff to file Plaintiff’s Motion for Summary Judgment to March 27,
23
     2019; and that Defendant shall have until April 26, 2019, to file her opposition.
24
     Any reply by plaintiff will be due May 10, 2019.
25
26
27
                                              -1-
28
 1            This is Plaintiff’s first extension and an extension of time is needed for in
 2   order to properly address the issues within the administrative record in this matter.

 3   Counsel sincerely apologizes to the court for any inconvenience this may have had
     upon it or its staff.
 4
 5
     DATE: February 22, 2019            Respectfully submitted,
 6
                                        LAW OFFICES OF LAWRENCE D. ROHLFING
 7
                                              /s/ Steven G. Rosales
 8                                      BY: _________________________
                                        Steven G. Rosales
 9                                      Attorney for plaintiff BENJAMIN PARSONS
10
     DATED: February 22, 2019           MCGREGOR W. SCOTT
11                                      United States Attorney
12
13
                                        */S/- Sharon Lahey
14
                                        _________________________________
15                                      Sharon Lahey
16                                      Special Assistant United States Attorney
                                        Attorney for Defendant
17                                      [*Via email authorization]
18
19   IT IS SO ORDERED.

20
     Dated:     February 26, 2019
21                                                 UNITED STATES MAGISTRATE JUDGE

22
23
24
25
26
27
                                                 -2-
28
 1         IT IS HEREBY ORDERED that plaintiff may have an extension of time, to
 2   and including March 27, 2018, in which to file Plaintiff’s Motion for Summary
 3   Judgment; Defendant may have an extension of time to April 26, 2019 to file her
 4   opposition, if any is forthcoming. Any reply by plaintiff will be due May 10, 2019.
 5
 6         IT IS SO ORDERED.
 7   DATE:
 8                                  _______________________________________
                                    THE HONORABLE JEREMY D. PETERSON
 9                                  UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                             -3-
28
